          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MICHAEL WELCH                                             PLAINTIFF

v.                      No. 4:19-cv-303-DPM

SAFECO INSURANCE
COMPANY OF ILLINOIS                                    DEFENDANT

                           JUDGMENT
     Welch's complaint is dismissed with prejudice.



                                    D.P. Marshatfir.
                                    United States District Judge
